Title: From Alexander Hamilton to James McHenry, 26 February 1800
From: Hamilton, Alexander
To: McHenry, James

New york Febr 26 1800
Sir
I have received your letter of the twenty fourth instant.
I have reflected on the question proposed for my consideration, but am of opinion that the course heretofore recommended to be persued is the most proper.
Should circumstances hereafter render it expedient to unite the two brigades the Division quarter Master would have a local situation, whereas the Deputy Quarter Master General whose duties are coextensive with the district can be ordinarily stationed at Head Quarters where he will be useful to superintend the intire branch of the service. Besides it is doubtful with me whether Col. Ogden would accept the post of Division Quarter Master, whilst I have reason to believe he will accept that of Deputy Quarter Master General. I have therefore announced him as provisionally appointed to the latter office.
Sy of War

